Title: To Thomas Jefferson from Luisa and Aurora Bellini, 14 August 1802
From: Bellini, Luisa,Bellini, Aurora
To: Jefferson, Thomas


          
            Eccellenza
            Firenze 14 Agosto 1802
          
          Non abbiamo sperimentata strada più sicura ⅌ far pervenire Le Lettere a Williamsburg nella Virginia in mano di Carlo Bellini, che indirizzandole a Vstra. Elza. In fatti d’una scrittale ⅌ La di Lei direzione se n’ebbe risposta. D’altre tre posteriori dirette forse ⅌ diverso canale non se n’ha avuto riscontro alcuno. Ricorriamo nuovamente alla di Lei bontà pregandola a voler usare ogni premura ⅌ far pervenir L’acclusa al detto Carlo Bellini, e supplicandola a volere Lei medesimo contemporaneamente informasi appieno di ciò, che ne sia, e renderci consolate con una sua gentilissima notificandoci se viva ancora, o se morto (il che non sia) abbia lasciate nissune disposizioni; giacché dalla sua Vita, o dalle disposizioni di ciò, che gli apparteneva a nostro favore, in caso di morte dipende il nostro sostegno in questi nostri anni senili.
          Qualora si rappresenti due Sorelle abbandonate da tutti, e molto avanzate in età avrà un motivo sufficiente ⅌ scusarci della Libertà, che ci prendiamo, e dell’incommodo, che Le arrechiamo, protestandole che Le saremo perpetuamente obbligate. Intanto ci permetta che abbiamo L’onore di dichiararci
          Di Vtra. Enza. Devme. Obligme. Serve
          
            Luisa, ed Aurora
            Sorelle Bellini
          
         
          EDITORS’ TRANSLATION
          
            Your Excellency
            Florence, 14 Aug. 1802
          
          In our experience, there has been no safer way to have letters reach Carlo Bellini in Williamsburg, Virginia, than by addressing them to Your Excellency. Indeed, one that we sent to your direction was answered; three other later ones, addressed perhaps through a different channel, have gone unanswered. We appeal again to your goodness and pray that you exercise all the possible care to have the enclosed letter reach the aforementioned Carlo Bellini. We also pray that you fully inquire at the same time about what has happened to him and that you most kindly console us with a letter of yours notifying us if he is still alive, or if—having passed away (may that not be so)—he has left any testament, since on his living or, in case of death, on his bequeathing to us of what belonged to him, depends our sustenance in this old age.
          If you imagine two sisters who have been forsaken by all and have advanced well into old age, you will have sufficient reason to forgive us for the liberty we take and for the inconvenience we cause you as we pledge that we will forever be obliged to you. In the meanwhile, allow us to have the honor of declaring us the most devout and obliged servants of
          Your Excellency.
          
            Luisa and Aurora
            Sisters of Bellini
          
        